Supplement Dated June 1, 2010 to Prospectus Dated May 1, 2002 for Elements Plus Issued By Protective Life Insurance Company Protective Variable Annuity Separate Account And Prospectus Dated May 1, 2004 for Elements Classic NY Issued By Protective Life and Annuity Insurance Company Variable Annuity Account A of Protective Life This Supplement amends certain information in your variable annuity prospectus. Please read this Supplement carefully and keep it with your Prospectus for future reference. We have been advised that, on May 11, 2010, the shareholders of the Van Kampen Life Investment Trust approved an Agreement and Plan of Reorganization with respect to each of the Van Kampen Life Investment Trust portfolios listed below (the “Old Funds”).As such, on June 1, 2010, substantially all of the assets of each of the Old Funds were combined with those of a newly organized mutual fund of the AIM Variable Insurance Funds (Invesco Variable Insurance Funds) (the “New Funds”).As of June 1, 2010, each Sub-Account offered under your Contract that was investing in an Old Fund will instead begin investing in the corresponding New Fund. Listed below are each of the Old Funds and its corresponding New Fund: Old Funds New Funds Van Kampen Life Investment Trust (“LIT”) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Van Kampen LIT Capital Growth Portfolio Invesco Van Kampen V.I. Capital Growth Fund Van Kampen LIT Comstock Portfolio Invesco Van Kampen V.I. Comstock Fund Van Kampen LIT Growth and Income Portfolio Invesco Van Kampen V.I. Growth and Income Fund Van Kampen LIT Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Growth Fund Each New Fund has the same investment objective as its corresponding Old Fund .Each New Fund is advised by Invesco Advisers, Inc.
